Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending in the application (Preliminary amendment filed 01/15/2021).

Priority
This application is a continuation of 16/193,352 filed 11/16/2018, now abandoned, which claims the benefit of 62/587,684 filed 11/17/2017. The parent application 62/587,684 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-19 of this application. Priority accorded is 11/17/2017.

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9 the term ‘issue’ should be replaced by the term ‘tissue’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating ectopic calcification in a subject via administration of ENPP1 inhibitor, does not reasonably provide enablement for the prevention of ectopic calcification as instantly claimed.  The specification does not enable any person skilled in the art to which it make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. 
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) The nature of the invention
 	(2) The state of the prior art
(3) The relative skill of those in the art
(4) The predictability or unpredictability of the art
(5) The breadth of the claims
(6) The amount of direction or guidance presented 
(7) The presence or absence of working examples; and 
(8) The quantity of experimentation necessary.  

The most relevant factors are discussed below.
The nature of the invention
 The instant invention pertains to a method of preventing ectopic calcification in a subject comprising administration to said subject an ENPP1 inhibitor.
	The breadth of the claims
Claim 1 recites prevention. Applicant has provided the following definition for prevention/prophylactic (page 5, line 31 through page 6, line 7-specification):

    PNG
    media_image1.png
    244
    737
    media_image1.png
    Greyscale

In the instant case, prevention/prophylaxis means keeping the said condition(s) from happening in a subject. Prevention and prophylaxis are seen to include the administration of the instant active agents to a healthy subject, and subsequent exposure to conditions that would cause ectopic calcification, wherein the said compounds prevent said exposure from manifesting itself in said mammal so exposed.
	The amount of direction provided or guidance presented by the inventor
	The instant specification discloses in general that inhibition of ENPP1 reduces pyrophosphate formed and subsequent calcification. There are no references to methods of prevention of calcification.
The level of Predictability or Unpredictability in the Art
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed. The prior art used in the rejection below, teach the use of ENPP1 inhibitors like etidronate for treating ectopic calcification. The art does not disclose any experiments that show prophylaxis/prevention. Based on the teachings of the prior art it is highly unpredictable that the instant active agent would prevent ectopic calcification. The instantly claimed invention is highly unpredictable.

The presence or absence of working examples
The working examples set forth in the instant specification are drawn to the effect of the claimed agents on subjects with calcification. This means that the said patients already have the recited conditions before the administration of the active agents. Hence, the examples provided are treatment of the recited conditions and not prevention or prophylaxis. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the prevention/prophylaxis as recited in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of using the active agents  and combination as recited in the instant claims suitable to practice the claimed invention. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the prevention/prophylaxis of ectopic calcification in a subject as claimed. One of ordinary skill in the art would have to carry out undue experimentation to practice the instant invention. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 4, 15 and 17 recite the notation ARL67156 for the active agent administered in the claimed method of treatment. Even though the structural formula of this agent is shown at page 3 of the specification, for the sake of clarity the chemical name of the agent should be recited in claim 2 with the notation in parentheses.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002249433 (‘433; Machine English Translation, Description pages 1-7 and claims pages 1-2).
‘433 teaches a method of treating ectopic vascular calcification via administration of etidronic acid or a pharmaceutically acceptable salt thereof (method of instant claim 1 and limitation of claims 2, 5 and 8). In the method of ‘433, the subject has kidney disease (dialysis model) and dialysis patient suffering from ischemic heart disease (as in claims 6 and 7; Description-page 1, para 0001; page 4, last para through page 6). Therefore, ‘433 anticipates the claims 1-2 and 5-8.

Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (J. Investigative Dermatology, January 2016, 136, 275-283).
Li et al teaches a method of treating arterial calcification in a subject via administration of etidronate (Abstract; page 280, right col. first full paragraph through page 282, left col.). This reads on the method of claim 1 and the active agents recited in claims 2 and 5. Therefore, claims 1-2 and 5 are anticipated by Li et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002249433 (‘433; Machine English Translation, Description pages 1-7 and claims pages 1-2) in view of Li et al (J. Investigative Dermatology, January 2016, 136, 275-283) and further in view of Price (WO 01/49295 A1).
The teachings of ‘433 is set forth above. ‘433 does not teach the limitations of claims 3-4, part of claim 6 (diabetes, myocardial injury) and 9-19. Even though ‘433 does not expressly teach part of the limitations of claim 6 and the limitations of claims 9-12 and 14, one of ordinary skill in the art would have a reasonable expectation of success in treating a subject having ectopic calcification having the limitations recited in the said claims.
Li et al teaches that pseudoxanthoma elasticum is an ectopic mineralization disorder with ENPP1 mutation (page 275, right col., last four lines; condition recited in instant claim 13). Even though Li et al does not exemplify treating a subject having the said condition, the artisan would find it obvious to treat ectopic calcification in a subject having pseudoxanthoma elasticum since 
Price teaches the use of the active agents alendronate, ibandronate, icandronate, neridronate, opaldronate, palmidronate, risedronate, tiludronate and zoledronate for treating several conditions that involve deposition of calcium, including pseudoxanthoma elasticum (abstract, page 13, line 30 through page 30, line 27; limitations of claim 19). In addition to this, Price teaches that active agents other than bisphosphonates are also good candidates to use in its method. Such agents can be identified by routine screening (page 20, part IV). Treating calcification also involves calcification of the heart valve (page 25, line 20; as in instant claim 9). In view of this teaching and that of ‘433 and Li et al, one of ordinary skill in the art would find it obvious to administer rosmarinic acid, ARL67156 (as in claims 2-4) and administer these also conjointly with etidronic acid (15-17) and those recited in instant claim 19 in the claimed method of treatment (as in claims 1 and 18). Such is well within the skill level of the artisan to recognize and perform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to treat a subject having ectopic calcification via administration of the instant active agents since such agents, which are ENPP1 inhibitors, are known in the art for treating ectopic calcification. One of ordinary skill in the art would be motivated to administer the claimed agents in the claimed method since Li teaches that the claimed active agents are beneficial due to their dual effect of inhibiting ectopic soft tissue mineralization while correcting decreased bone mineralization (Abstract). Price teaches that other agents like alendronate and ibandronate also inhibit calcification without affecting normal mineralization processes (page 25, lines 18-20).


Conclusion
Pending claims 1-19 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623